   8:19-cr-00404-JFB-SMB Doc # 40 Filed: 09/24/20 Page 1 of 1 - Page ID # 82




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                  8:19CR404

       vs.
                                                                  ORDER
JOSHUA BAKER,

                     Defendant.


This matter is before the court on the defendant’s Unopposed Motion to Continue Trial
[39]. Counsel seeks additional time for the defendant to complete treatment. For good
cause shown,

      IT IS ORDERED that the defendant’s Unopposed Motion to Continue Trial [39] is
granted, as follows:

      1. The jury trial, now set for October 6, 2020, is continued to December 8, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and December 8, 2021, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).


      Dated this 24th day of September 2020.

                                         BY THE COURT:

                                         s/Susan M. Bazis
                                         United States Magistrate Judge
